Hm, O. J.
1. An agency can not be established by proof of the declarations of the alleged agent, though made dum fervet opus.
2. A statement made by an agent as to discounts on sales of goods, given, generally by his principal, is not admissible to contradict the terms oi discount offered by the principal in a particular transaction negotiated, by the principal with the purchaser.
3. There being no error of law complained of, except that covered by the two preceding notes, and the verdict of the jury in the justice’s court having been demanded by the evidence, the judgment of the superior court on certiorari, approving such verdict and refusing to remand the case for another trial is Affirmed.